Case 1:08-cr-00170-SEB-TAB Document 100 Filed 11/10/20 Page 1 of 2 PageID #: 788
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)


                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

 UNITED STATES OF AMERICA                                    Case No. 1:08-cr-170-SEB-TAB-01

                                                             ORDER ON MOTION FOR
 v.                                                          SENTENCE REDUCTION UNDER
                                                             18 U.S.C. § 3582(c)(1)(A)
 JOHN NORRIS                                                 (COMPASSIONATE RELEASE)


       Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction in

sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided in

18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

☒ GRANTED. The defendant's previously imposed sentence of imprisonment of 172 months is

reduced to time served as of November 10, 2020. The term of supervised release remains 5 years.

       ☒The defendant must provide the complete address where the defendant will reside upon

       release to the probation office in the district where the defendant will be released.

       ☒ The defendant's previously imposed conditions of supervised release as set forth in the

       Judgment and Commitment Order of March 10, 2010 are unchanged except as follows:

       (1) Mr. Norris is ORDERED to serve the first year of his supervised release on home detention

           with GPS monitoring.

       (2) Special Condition #2 is revised such that Mr. Norris is ORDERED to "participate in a

           program of testing for substance abuse to include at least eight drug tests per month and

           shall pay a portion of the fees for testing." Dkt. 49 at 3. Further, "If Mr. Norris relapses in

           terms of his use of controlled substances, he may be required to participate in counseling

           and treatment programs as directed by the Probation Office."
Case 1:08-cr-00170-SEB-TAB Document 100 Filed 11/10/20 Page 2 of 2 PageID #: 789
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)


       (3) Mr. Norris is further ORDERED to comply with any period of quarantine due to the

           COVID-19 pandemic as directed by medical staff and/or any state or local health

           authority.

☒ OTHER:

The Bureau of Prisons is ordered to effect the release of the defendant by 4:00 p.m. on November 13,

2020. The defendant's USM Number is 09123-028. Counsel for the United States is ordered to

transmit this Order to Mr. Norris' custodian within 24 hours after it is docketed.

       IT IS SO ORDERED.



               11/10/2020
       Date: _____________                              _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana

Distribution:

All electronically registered counsel
